                                                                         CLERK'S OFFICE U.S.DIST.C'OtlRT
                                                                                AT RCW NOKE,VA
                                                                                      FILED

                                                                                  M#ï 13 2218
                   IN TH E U N ITE D STATE S D ISTRICT COU RT
                  FO R T H E W EST ERN D ISTM CT O F W RGIN IA               JULI
                                                                                A C.DUDLEX LERK
                                                                            BY;                   .
                               RO AN O IG D IW SIO N

UN ITED STATES OF AM ERICA                )      Case N o.7:04-CR-0072-4
                                          )
                                          )
                                          )
OTISANTONIO SM ITH,                       )      By:H on.M ichaelF.U rbansld
    Defendant                             )           ClziefUnited StatesDistrictJudge
                             M EM O RAN D U M O PIN IO N

       Otis A ntonio Snlith,represented by counsel,fûed a m otion to reduce his sentence

ptzrsuanttoSecdon404$)oftheFirstStepActof2018.ECF No.826.Heasksthecourtto
reducehiscurrentsentenceof262m onthsto 135m onths,butnotlessthan Hm eserved,which

will result in his im m ediate telease. The govetnm ent asserts that Sm ith is ineligible for

consideration ofa reducéon in his sentence,and in the alternative,thatifhe is eligible for

consideration,a further reduction of his sentence is notwarranted.ln the eventthe court

deternninesthatSnaith is enétled to a reducdon in his sentence,the governm entarguesthat

the sentence should notbe less than the guideline range of188-235 m onthsfollowed by a;4-

year tetm of superdsed release.For the teasons set forth below,the courtwill GRAN T

Srnith'srequestin partand m odifyhissentence to 188 m onths,butnotlessthan tim e served,

to be followed by a4-yearterm ofsuperdsed release.

                                    BA CKGR O U N D

       On O ctober 1,2004,Sm ith entered into a plea agreem entin which he pleaded g11111

to conspidng to distributeandpossesswith intentto distribute50 gram sorm oreofam ixture

containing adetectableamountofcocainebase,in violation of21U.S.C.j846.In exchange,
thegovernm entagreed to disnaisstherem qining counts.ECF N o.206.O n O ctober18,2004,
Snéth pleaded guz
                'l in accordance M4Eh ïhe plea agzeem ent. ECF N os. 216, 217.The

governmenthad Sled anoéceofehhancementpursuantto21U.S.C.j851,butwithdrew the
nodce pursuantto the plea agreem ent.ECF N os.187,268.

      Ptusuantto21U.S.C.j841(b)(1)(A)(2002),Snlith facedastatmorysentencingrange
of10 yearsto life on the conspiracy charge.Accorcling to thePSR,Slnith wasresponsible for

between 500 gram sand 1.5 kilogram s ofcocaine base.ECF N o.827.Under the sentencing

gtlidelines,thatclrllg quanéty resulted in a base offense levelof 36.H e received a z-point

increase forpossessing a Srearm duting hisclfnng trafficking acdvidesand a 3-pointincrease

forhisrolein theoffense.H ealso received a3-pointdecreaseforacceptance ofresponsibility,

fora subtotaloffense levelof38.

       H owever,because Snaith had tavo prior felony Htnxg convicéons wllich m ade lnim a

careeroffender,hisbaseoffenselevelwas37.U.S.S.G.j4B1.1(a).When the3-pointdecrease
for acceptance oftesponsibilityw as applied,his subtotaloffense levelw as34.N evertheless,

becausethe subtotaloffenselevelbased on cltnlg weightw as38,histotaloffenselevelwas38.

U.S.S.G. j4B1.1(b).Coupled with a criminal llistory category of VI, Srnith's guideline
sentencing rangewas360 m onthsto life.U .S.S.G .Ch.5,Pt.A .

       On July 7,2005,Snnith wassentenced to a 360-month term ofimpzisonmentto be
followed by a s-yeatterm ofsuperdsed release.ECF N o.381.ln 2008,Snaith'ssentencewas

reduced to 292 m onths as a result ofA m endm ents 706,711, and 715 to the sentencing

guidelines.In 2011 itwas reduced to 262 m onths as a result of Am endm ent 750 to the
gtzildelines.ECFNo.828.Srnithhasserved176monthsandhiscurrentptojectedreleasedate
isJune30,2024.Id.
        Snaith seeksreliefundertheFirstStepA ct.H earpaesthatbecausehispriorfelony drug

convictionsw ezeclisnaissed,heisno longeracareeroffender,which resultsin agaidelinerange

of135-168m onths.In thealternaéve,hearguesthatevenwit.h thecareeroffenderdesignation,

his new gtzideline zange is 188-235 m onths and he asksthe courtto m odify llis sentence to

188 m onths.

1.FirstStep Act

        Atthe dme Snnith was sentenced,aviolaéon ofj 841(a)(1) catried a mandatory
lninim um sentence of10 yearsand a m avim um sentence oflife im prisonm entifthe offense

involved m ore than 50 gram s of cocaine base,and a penalty zange of 5 to 40 years ifthe

offenseinvolvedmorethan5gramsofcocainebase.21U.S.C.j841@)(1)(A)and(B)(2002).
In 2010,the FG Sentencing Actwaspassed,and Section 2 ofthe A ctreduced penaldesfor

offensesinvolving cocainebaseby increasing the thteshold drug quantitiesrequired to tzigger

mandatoryminimum sentencesundet21U.S.C.j8419$(1).FG SentencingActof2010,Pub.
L.No.111-220,j2,124 Stat.2372 (2010).Curzently,in orderto triggerthelo-years-to-life-
sentencing range,theoffensem ustinvolvem orethan 280g'
                                                     ram sofcocainebase,and to ttigger

the 5-to-40-year sentencing range,the offense m ustinvolve m ore than 28 gzam s ofcocaine

base.

        The FirstStep Actw aspassed on D ecem bez21,2018.Secéon 404 ofthe actpetvnits

a court,upon m otion ofthedefendantorthegovernm ent,orupon itsown m otion,to im pose
areduced sentence forcertain offensesin accordancewith theFairSentencing Actof2010,if
                                                                .




such areducéon wasnotpreviously granted.O ffensesqualify for the reducdon ifthey were

com m itted beforeA ugust3,2010 and carry the stam tory penaltieswhich were m odihed by

secéon 2 or3 ofthe FairSentencing Actof2010.FirstStep Actof2018,Pub.L.N o.115-

015,132Stat.015(2018).
      The governm entarguesthateven though Snaith was sentenced priorto enacr entof

the Fair Sentencing Actof2010,and even though llisoffenses carry the statutory penalées

which w ere m odified by Secdon 2 or 3 oftheFairSentencing A ct,he doesnotqualify for a

sentence reducéon.The governm entassertsthatitisthe drug weightforwllich a defendant

is held responsible and not the cltnlg weight for which he was convicted that dete= ines

eligibility for First Step Act relief and that Snlith's Htnlg quantity in the Presentence

lnvestigaéonReport(PSR)makeshim ineligible.Inthealternadve,thegovernmentcontends
thateven ifSmith is eligible for a m odihcation ofhis sentence,the courtshotzld exercise its

discredon and decline to reducethesentence.

II.D rug W eight

      The governm entasserts thatwhether a defendantis entitled to reliefunder the First

Step Actdependson the am ountofcocaine base forwhich hew asfound responsible in the

PSR,rather than the am ountforwlnich he wasindicted and convicted.Because Smith was

found responsibleforbetween 500 gram sand 1.5 kilogram son the conspiracy charge,which

wouldmakellim subjectto the21U.S.C.j841(a)(1'
                                            )(A)penalées,thegovernmentarguesthat
heisnotentitled to reliefundertheFirstStep A ct.
       Srrlith respondsthatthe dzug weightisan elem entoftheoffense and thatany factthat

increasesam andatory rninim um penalty isan elem entthatm ustbe charged in an indic% ent

andprovedtoajurybeyondateasonabledoubt,cidngApprendiv.Newlersey,530U.S.466
(2000)andAlle nev.UnitedStates,570U.S.99(2013).Underthosetwocases,ifSmithwere
sentenced today,lais sentence w ould be based on distribuéng 50 gtam sor m ore ofcocaine

base,and not500 gram sto 1.5 kilogram sofcocaine base.

       ln A   rendi,the Suprem e Courtheld thatthe Sixth Am endm entto the Constitudon

requires thatany factthatincreasesthe penalty for a crim e beyond the prescribed statutory

maximum,otherthan thefactofapriorconviction,mustbesubmitted to ajury and proved
beyond a reasonable doùbt.In Alle ne,the Courtapplied A     rendito the federalm andatory

nlirlim um and m axim um sentencing schem e and held that because m andatory minim um

sentencesinczeasethe penalty fora crim e,any factthatincreasesthem andatory rninim um is

an elementofthecrimethatmustbesubnaitted to thejuty.Ld.
                                                      aat116 (overmlingHarrisv.
United States,536U.S.545(2002)).
      Thegovernm entargues,correctly,thatneitherA        rendinorAlle ne areretroacdvely

applicableoncollateralreview.SeeUnitedStatesv.Sanders,247F.3d 139,146(4th Cir.2001)
(oining other citcuitsin fincling thatA rendidoes not apply retroacévely to cases on
coEateralreview);andUnitedStatesv.Stewart,540Fed.Appx.171(4t.
                                                            hCit.2013)(percudam)
(noting thatAlle nehasnotbeenmaderetroactivelyapplicableto caseson collateralreview).
The governm entthen arguesthatforaperiod oftim e afterA       rendiwasdecided,including

beforepassageoftheFairSentencingActin 2010,thejuryordinarilymadeafindingregarding
the threshold penalty, but the cokut could and did im pose statutorrm inim um penaldes

regardlessofany jury finding.Thatpracdcewasauthorized by Hards,and Alle ne did not
overrale H arris untilthree years later, and three years after the FG Sentencing A ct was

enacted.

      The governm entcontendsthatnothing in the FitstStep A ctsuggests thatCongress

intended to adopta differentm ethodology,and thatthe actonly directsthe courtto exsm ine

a sentence asifSections2 and 3 oftheFG Sentencing A ctw ere in effectattheém e,and not

to change them annerofdete= ining quantity.In essence,.thegovernm entisasldng the court

to apply the holding in H arris and disregard Alle ne w hen examining Smith's sentence.

H owever,Congress,when drafting theFirstStep Actin 2018,surely did notintend forcourts

toclisregard thelastsixyearsofSupremeCourtfederalsentencingjutisprudenceandthiscourt
declinesto do so.

      Alle nem adeclearthatin orderto preservea defendant'sSixth Am endm entrightto a

jurytrial,anyfactthatincreasesthestat-utorymandatorynainimum sentenceisanelementof
thecrimewhichmustbesubmittedtothejury.Allene,570U.S.at116.Srrlithpleaded/1111
to conspiracy to distributeand possesswith intentto distribute 50 gram sorm ore ofcocnitne

base.UnderA lle ne,thiscourtisnotfree to ignore thatfm cling and im pose a penalty based

on the 500 gram s to 1.5 kilogram s of cocaine base referenced in the PSR.Thus,although
                                                                 N
A   rendiand Alle ne are notrettoacdvely applicable on collateralreview,this court J
                                                                                   .oins

othercourtsin finding thattheirholdingsare applicablein the contextofthe FirstStep A ct.

SeeUnitedStatesv.Brown,Nb.07-354(1),2019W L 1895050at*2 (D.Minn.April29,2010)
(fincling thateligibilityundertheFirstStep Actisdeterrnined bylooldng atthe stat-ute of
convictionandnotthedefendant'sconduct);UnitedStatesv.Sim ons,No.07-CR-00874,2019
W L1760840at*6(E.D.N.Y.Apr.22,2019)(ciéngAlle neandfindingthatstataztorypenalées
aredeterminedbyfactssubrnittedtoagrandjury,ttialjury,orestablishedbyaguiltypleawhile
findingsby ajudgemay beusedto determineasentencewithin thestatutorypenaltksand
cannotchangerfthemandatoryrninimum sentencenow applicable');United Statesv..D odd,
No.3:03-CR-18-3,2019W L 1529516(S.D.Iowa,Apr.9,2019)(finclingin aFirstStepAct
casethat(Kgblot.
               hA rendiandAllenearebindingontiisCourtforsentencingsheldtoday.7);
United Statesv.Davis,No.07-CR-245(S)(1),2019WL 1054554 (W .D.N.Y.Mat.6,2019),
a ealdocketed,No.19-874 (2nd Cir.Apr.5,2019)rfgljtisthestatuteofconvicéon,not
acmalconduct,thatcontrolseligibilityunderthe FitstStep Act.7);seealso Utlited Statesv.
La erre,No.5:02-CR-30098-3,2019W L 861417(W .D.Va.Feb.22,2019)(relyingwithout
discussiononchargeddmgweightraiherthanPSRweighttofinddefendanteligibleforrelief).
111.D iscretion ofthe Court

      The governm entargpesthatifthe cotzrtfindsSrnith eligible for consideration under

theFirstStep Act,thatitshould exerciseitsdiscretion to deny him relief,in lightofthe drug

weight.Itclcim sthatifSnnith had been pzosecuted afterpassage ofthe FairSentencing A ct,

hewouldhavebeenpzosecutedforpossessionofatleast280gzamsofcocainebase,subjecting
him to thelo-years-to-lifesentencing rangefound in 21U.S.C.j841@)(1)(A).
      This appeazs to be the approach taken by the cotzrtin United Statesv.H a nes,N o.

8:08-CR-441,2019WL 1430125@ .Neb.,Mar.29,2019),a ea1docketed,No.19-1701(8t1a
Ciz.Apr.4,2019).There,adefendantwasindictedandpleaded/1.
                                                       111 topossessionw1t.
                                                                          11intent
to dezver 5 gzanas ot naote of cocdne base.In the plea agzeenaent,he agteed to be held

responsible for20-35 gram sofcocaine base,and thePSR said hewasresponsible foratleast

oneounce(28.35grams)ofcocainebase.I.
                                   dz.at*1.HesoughtrelieftmdertheFirstStepAct
based on hisplea ofguiltto the5 gramsofcocninebase.Jd.sat*2.Thecouttdenied relief,
                                                         -




fincling thatif the Fair Sentencing A ct had been in effect at the tim e the defendantwas

indicted,thegovernmentwouldhavechargedhim under18U.S.C.j841@ (1)(B)@).
      TlnisapproachwasrejectedbythecourtinDodd,2019W L 1529516at*3.'Fhere,the
courtfound thatsuch aspeculadvecbim isinsufhcientand thatm any thingsmighthavebeen

differentatthe tim e the defendantwasindicted and tried.The couttwasunwilling to engage

in ffa series ofhypotheticalsaboutw hatm ighthave happened had aspects ofthe case been

fundam entally altered.''Id.See also United States v.Pierre,   F.supp.3d     ,2019 W L

1495123(D.R.I.Apr.5,2019)Soldingthatindete= iningeligibilityundertheFirstStepAct,
courtshould look to whetherthe offense ofconvicéon wasm odified by the FaitSentencing

Act of2010 and should notdelve into the particulars ofthe record to detetm ine how the

defendantcomm itted the offense ofconvicdon or how the factswould have hypothedcally

affected thechargesbroughtunderthenew statutory schem e).
      Thiscotutfinds thereasoning in D odd and Pierrepersuasive.W hileitispossiblethat

thegovernmentwould haveproceeded againstSrnit.hunder18U.S.C.j841$)(1)(A),italsois
possiblethatitw otzld havedecided notto do so.Thegovernm entcould havedete= ined that

evidencew asinsufficientto prove the quantity beyond a reasonable doubt,otifitdid indict
him on thatam ount,theparéesmighthave entered into aplea agreem entinvolving lessthan

280 gram sofcocaine base.The retroacdve asslpm ption suggested by the governm entsim ply

is too speculadve a basison which to determine Srnith'seligibility for a sentence reducéon.

Thus,this court declinesto assum e thatSm ith would have been charged and convicted of

possessing m ore than 280 gram sofcocainebaseifthe FairSentencing Acthad been in effect

atthe tim e he wasconvicted.

      The governm entfurther arguesthata reducéon in Sm ith'ssentence would conséttzte

anunjustifiedwindfalltohim baseduponthedateoflnisprosecuéonandoffendstheneedto
avoid unwarranted sentence disparitiesam ong sim ilarly situated offenders.Tlaisargum entis

based on the governm ent'sprevious argum entthatin casesbroughtafterthe passage ofthe

FairSentencingActbutpriortoAlle ne,jurieswereasked tomakequandtydeterminadons
based on that act's new thresholds for purposes of establislning applicable statutory

m axim um s,and courtscould and did im posehigher statm ory minimum sbased on theirown

conclusionsregarding drug quandty.

      The governm ent appears to be arguing thattllis colzrt should ignore 130th the plain

languageoftheFirstStep Actzegatdingw ho iseligible forasentencereducdon aswellasthe

holding in Alle ne because other defendants sentenced within that three-yea: window m ay

havebeen subjectto longerstataztoryminimtzm sentences.W hilethecourtisawareoftheneed
for consistent sentences am ong defendants, it is not free to ignore either the law or

constittztionalprecedent.A sdiscussed above,thiscourtfindsthatthe FirstStep A ctapplies

to Sm ith and findsthatitis com peEed by A2e ne to look only atthe am ountofdmAgs fot
which Smith was indicted and found guilty when detetnlining whether he is enétled tö a

sentence reduction.Accordingly,thiscourtwillnotrefrain from m odifying Srnith'ssentence

underthe FirstStep A ctbecause otherdefendantsm ay havebeen sentenced differently.

1V .Career OffenderGuideline

       Srnith'sdesignation asa careeroffenderisbased on t'wo prior felony convicéons for

possessing a controlled deadly substancewitlain 1,000 feetofschoolpropertywith theintent

to distdbute,and disttibuéon ofa conttoEed deadly substance within 1,000 feetof school

pzoperty.ECF No.827 at!! 82,90,91,94.Smith subrnitted evidencethaton October28,
2010,the charges in those casesw ere disnlissed.ECF N o.826-1.Thus,he argues that he

should no longerbe considered acareeroffenderand thatlzissentence should beadjusted
accordingly.

       The governm entcontendsthatdespite the docum entation showing the chargeswere

disnaissed,Slnith had pleaded guilty to the charges and then absconded.ECF N o.828 at6.

Thegovernm entflztthercontendsthatSnnith rem ainsacareeroffenderbecause the FirstStep

Actdoesnotauthorize the courtto reexanninethe careeroffendergaideliné orconducta full

resentencinpl


1Thegovem m entarguesthata /11resentencing isforeclosed byD illon v.United States,560 U.S.817,824-
26(2010),wheretheSupremeCourtfoundthatfullsentencingrehearinp arenotauthorizedbyretroacdve
guidelinereductions.Thecourtdoesnotreach thisargum entbecauseitfmdsthatthereisno need to do so in
thiscase.Thecourtw.illconsiderthej3553(a)factors.SeeUnitedStatesv.Davis,679F.3d190(4f.
                                                                                     hCir.
2012)(holdingthatinthecontextofaRule35$)motion,adistrictcourtcanconsiderj3553(a)factors).See
alsohtms://-    .ussc.gov/sites/default/fzes/pdf/taiing/newsletters/zolg-speciz-Fx T-sTEp-Act.pdf
qastviewedApril29,2019)(notinginnewsletterfrom theUnitedStatesSentencingCommissionthatcourts
willhave to decidewhetheraresentencing undertheActisaplenaryresentencingproceecling ora more
limitedresentencingandstadngTqn eitherinstance,theActmadeno changesto18U.S.C.j3553(a),so the
courtsshouldconsidertheguidelinesandpolicystatements,alongwithother3553(a)factors,dllringthe
resentencinp'')
                                                10
       The courtfindsitunnecessary to resolve theissueofwhetherSrnith isstillconsideted

acareeroffendetforpum osesofm odifying hissentenceunderthe FitstStep Act.Thepatdes

agree thatifSnaith isstillconsidered a career offender,and iftheguidelinerangeiscalculated

based on 50 gram sofcocaine base,llis statutory m andatorym inim tzm sentencewould be 10

yearsand l'
          lissentencing guidelinerungeis188-235m onths.zIfSnait.h isnotconsidered acareer

offender,hisguidelinerangeis135-168m onths.3BecauseSmith hasserved approxim ately 176

m onths,m odificaéon ofSrnith's sentence to the bottom ofeither guideline range restzltsin

hisim m ediate release when hisgood conducttim eisfactored into lais sentence.

       Thecotutfmdsthatithasauthorityunder18U.S.C.j3582(c)(1)(B)tomodifySnaith's
sentence,takinginto accounttheconsiderationssetforth in 18U.S.C.j3553($.Had Snnith
been sentenced afterpassage oftheFairSentencing A ct,an appropriate sentencewould have

been 188 m onths,followed by a4-yearterm ofsuperdsed release.A sentenceof188m onths

isthebottom ofthe sentencing range and cottespondsto the360-m onth sentencewhich was

thebottom oflàisoriginalsentencing tange.

       The courthasreviewed Snnith'sPSR,theaddendum to thePSR,and the argum entsof

thepartiesand fmdsthatunderthecutrentSentencing Guidelinesand the18U.S.C.j3553
factors,a sentenceof188m onths,butnotlessthan tim e served,iswarranted.Thecotutfinds

thata sentence of188 m onthsissufhcient,butnotgreaterthan necessaty,and accounts for


2Theoffenseofconvictionisnow consideredaviolationof21U.S.C.j8419$(1)7),whichcarriesamaximum
penalty of40 years,m aking his careeroffenderbase offense level34.Subtracdng 3 levelsfor acceptance of
responsibility resultsin a totaloffense levelof31,which wit.h a criminalhistoc categoc ofVI,resultsin a
guidelinerangeof188-235m onths.U.S.S.G.Ch.5,Pt.A.
3Withouttheca
            ieeroffenderdesignadon,Smith'stotaloffenselevelis31andlziscriminalhistotycategoryis
111,wllich resultsin a sentencingrangeof135-168 m onths.Id.
                                                   11
the sentencingfactorsthecourtmustconsiderpuzsuantto 18U.S.C.j3553($,specifkally
deterrence,protection ofthepublic,and respectforthelaw.Accordingly,thecout.tGR AN TS

in partSnaith'sm otion underthe FirstStep Act,ECF N o.826,and reduces lnis sentence to

188m onths,butnotlessthan tim e served.

      AnappzopriateOrderandamendedjudgmentwillbeentered.Theorderwillbe
stayed fot 10 daysto givetheBureau ofPrisonsan opportaznityto processSnlith'srelease.




                                    Entezed: 0 .6
                                                ,,
                                                 --/.
                                                    9- ./)
                                 #./ 4,   rZn.-7 . F -'Z>'.            .




                                       M ichaelF. rbanski            ..
                                       ChiefU nited StatesD istrictJudge




                                          12
